

98 HR 908 RH: Green Mountain Lookout Heritage Protection Act
U.S. House of Representatives
2014-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 244113th CONGRESS2d SessionH. R. 908[Report No. 113–328]IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2013Ms. DelBene (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on Natural ResourcesJanuary 23 (legislative day, January 21), 2014 Committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo preserve the Green Mountain Lookout in the Glacier Peak Wilderness of the Mount Baker-Snoqualmie National Forest.1.Short titleThis Act may be cited as the Green Mountain Lookout Heritage Protection Act.2.Clarification of legal authority of Green Mountain Lookout(a)Legal authority of LookoutSection 4(b) of the Washington State Wilderness Act of 1984 (Public Law 98–339; 98 Stat. 300; 16 U.S.C. 1131 note) is amended by striking the period at the end and inserting the following: , and except that with respect to the lands described in section 3(5), the designation of such lands as a wilderness area shall not preclude the operation and maintenance of Green Mountain Lookout.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Washington State Wilderness Act of 1984.3.Preservation of Green Mountain Lookout locationThe Secretary of Agriculture, acting through the Chief of the Forest Service, may not move Green Mountain Lookout from its current location on Green Mountain in the Mount Baker-Snoqualmie National Forest unless the Secretary determines that moving Green Mountain Lookout is necessary to preserve the Lookout or to ensure the safety of individuals on or around Green Mountain. If the Secretary makes such a determination, the Secretary shall move the Green Mountain Lookout to a location outside of the lands described in section 3(5) of the Washington State Wilderness Act of 1984 and designated as a wilderness area in section 4(b) of such Act.January 23 (legislative day, January 21), 2014Committed to the Committee of the Whole House on the State of the Union and ordered to be printed